362 So. 2d 338 (1978)
NATIONAL EQUIPMENT RENTAL, LTD., Appellant,
v.
LITTLE ITALY RESTAURANT & DELICATESSEN, INC., Domenico Armanno and Vincenza Armanno, Appellees.
No. 77-996.
District Court of Appeal of Florida, Fourth District.
August 9, 1978.
Rehearing Denied September 25, 1978.
*339 J. Wesley Howze, Jr., of Nohrr & Nohrr, Melbourne, for appellant.
Robert T. Burger, Satellite Beach, for appellees.
LETTS, Judge.
This appeal centers around an attempt by a creditor to establish his foreign judgment in Florida. The attempt was successfully opposed on jurisdictional grounds and a jury verdict rendered in favor of the judgment debtors on their counterclaim sounding in fraud. We reverse the $1,500 award arising out of said counterclaim.
In presenting their claim of fraud, the judgment debtors produced no facts or evidence to show that they had sustained any damages in type or amount. There was no showing that they lost any monies nor that the alleged misrepresentation had any adverse effect upon them whatever. Actual damages and the measure thereof are essential as a matter of law in establishing a claim of fraud. Tampa Union Terminal Co. v. Richards, 108 Fla. 516, 146 So. 591 (1933); Automated Management Systems of Florida, Inc. v. Thomson & McKinnon, Inc., 261 So. 2d 531 (Fla. 3rd DCA 1972); Berwick Corp. v. Kleinginna Investment Corp., 143 So. 2d 684 (Fla. 3rd DCA 1962).
Accordingly, we must reverse the final judgment on the counterclaim. In all other respects this cause is affirmed.
REVERSED AND REMANDED FOR THE ENTRY OF A JUDGMENT IN ACCORDANCE HEREWITH.
CROSS and MOORE, JJ., concur.